Citation Nr: 0717532	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-08 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for lumbar strain, claimed 
as secondary to residuals, stress fracture, right femoral 
neck.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active duty service from February 1971 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The veteran requested a hearing but withdrew that request in 
October 2006.


FINDING OF FACT

The medical evidence does not establish that the veteran's 
lumbosacral strain is causally related to his active duty 
service or to a service-connected disability.


CONCLUSION OF LAW

Lumbosacral strain was not incurred in or aggravated by 
service and is not proximately due to another service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

In a December 2003 letter, the RO notified the veteran of the 
evidence required to substantiate a claim for service 
connection.  This letter explained VA's duty to assist the 
veteran with the development of his claim and specified what 
types of evidence VA would be responsible for obtaining and 
what type of evidence VA would assist the veteran in 
obtaining.  The veteran was advised that he should submit any 
relevant medical records in his possession.  This notice 
complied with the timing requirements set forth in Pelegrini, 
as it was provided prior to the initial unfavorable rating 
decision.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran with the 
development of this claim.  The RO obtained the relevant 
evidence identified by the veteran and associated that 
evidence with the claims file.  The evidence in this case 
includes service medical records, post-service VA medical 
records and reports of VA examinations.  The veteran has not 
identified any relevant outstanding evidence.  Therefore, the 
Board concludes that the duty to assist has been satisfied in 
this case, and the Board may proceed to decide the veteran's 
appeal.

II.  Analysis of Claim

The veteran seeks service connection for lumbosacral strain.  
He contends that his current back disability is related to a 
stress fracture, right femoral neck that was sustained during 
service.   

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2006). 

It has also been determined that service connection may be 
granted for non-service connected disability "when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition," with compensation being paid "for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation." Allen v. 
Brown, 7 Vet. App. 439 (1995).  In Allen, it was held that a 
veteran is entitled to service connection for an increment in 
severity of a nonservice-connected disability attributable to 
a service-connected disability.

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran had active duty service from February 1971 to 
April 1971.  The service medical records are entirely 
negative for any complaints or findings of a lumbosacral 
spine disability.    A review of the service medical records 
reflects that a history of left femur fracture was noted 
during the veteran's enlistment examination.  Service medical 
records further indicate that the veteran had complaints of 
hip pain during basic training.  X-rays revealed bilateral 
stress fracture of the femoral neck.  A medical board report 
dated in April 1971 found that the veteran's previous 
fracture of the left femur caused shortening which affected 
his ability to serve in the Army.  The medical board 
recommended separation from service. 
    
Post-service evidence reviewed by the Board includes VA 
examination reports, as well as private and VA medical 
records.  Reports of two VA orthopedic examinations conducted 
in 1995 are negative for any findings or complaints of 
lumbosacral strain.  A report of a June 1996 VA examination 
shows that the examiner noted normal movement of the 
lumbosacral spine, with no tenderness and no paraspinal 
muscle spasms.  Evidence of treatment for back pain is first 
shown in private medical records dated in 1999.    

The veteran had a VA examination in July 2004.  The veteran 
reported that he sustained stress fracture to the bilateral 
femoral neck in 1971 while in basic training.  The examiner 
rendered a diagnosis of chronic lumbar strain.  The examiner 
did not state an opinion as to whether lumbar strain is 
related to service or to another service-connected condition.

The veteran had another VA examination in April 2005.  The 
veteran reported a history of femur fracture at the age of 
12.  The veteran reported that he developed severe pain in 
his hips during basic training.  The veteran gave a history 
of back pain, stiffness and weakness of approximately 10 
years in duration.  

On physical examination, the examiner noted that the veteran 
had pain forward flexion.  The examiner reviewed the claims 
file and noted the veteran's history of administrative 
discharge from service due to a femur condition that existed 
prior to service.  The examiner noted that x-rays of the 
lumbosacral spine showed mild non-specific degenerative 
changes.  The examiner diagnosed chronic lumbosacral strain 
with mild degenerative joint disease.  The examiner opined 
that the veteran's lumbosacral strain could be attributed to 
the one-inch left leg discrepancy which was sustained at age 
12, due to a non-service-connected fracture of the left 
femur, and to the aging process.  The examiner stated that 
the veteran's service-connected bilateral stress fractures 
would no longer be symptomatic once the inciting activity, 
the vigorous physical training required for basic training, 
stopped.  The examiner opined that the veteran would have no 
further symptoms from his old stress fractures and that the 
old stress fractures would not cause any gait disturbance.  
The examiner concluded that it was "less likely than not" 
that the veteran's chronic lumbosacral strain with 
degenerative changes was incurred in service.
As noted above, a grant of service connection requires: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson, supra.  In this case, the requirements of a current 
disability and evidence of an in-service injury have been 
met; however, the medical evidence fails to establish a nexus 
between an injury or incident or service and the veteran's 
claimed lumbosacral strain disability.   

With regard to a medical nexus to service, the Board has 
considered the veteran's assertions regarding the cause of 
his lumbosacral strain disability.  However, evidence that 
requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has held that, where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Therefore, because the veteran is 
not a trained medical professional, his statements are not 
sufficient to provide a nexus to service.    

The Board also notes that there is a period of some 28 years 
between the veteran's separation from service and evidence of 
treatment for lumbosacral strain.  The Court has held that a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claim itself and 
medical treatment during and after military service, as 
evidence of whether an injury or disease incurred in service 
resulted in a chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Given the evidence discussed above, the Board finds that 
lumbosacral strain was not incurred during or aggravated by 
service and is not proximately due to service-connected 
residuals, stress fracture, right femoral neck.  As the 
evidence is not in relative equipoise, the veteran may not be 
afforded the benefit of the doubt.  Rather, as there is a 
preponderance of the evidence against the veteran's service 
connection claim, the claim must be denied.

ORDER

Service connection for lumbosacral strain is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


